    Case 2:19-cv-00184-SVW-AS Document 31 Filed 09/16/19 Page 1 of 3 Page ID #:160



     1 Marc S. Strecker, Esq. (Cal. Bar No.: 140644)
         marc.strecker@sbcglobal.net
     2 STRECKER LAW OFFICES
         2600 Michelson Drive, Suite 1700
     3 Irvine, California 92612
         Telephone: (949) 852-3600
     4 Facsimile: (949) 861-9696
     5 Attorneys for Plaintiff JOSEPH A. BRANDSTETTER
     6 COOLEY LLP
         BRENDAN J. HUGHES (pro hac vice)
     7 bhughes@cooley.com
         1299 Pennsylvania Avenue, NW, Suite 700
     8 Washington, DC 20004-2400
         Telephone:   (202) 842-7800
     9 Facsimile:     (202) 842-7899
    10 JOHN PAUL OLEKSIUK (283396)
         jpo@cooley.com
    11 1333 2nd Street
         Suite 400
    12 Santa Monica, CA 90401
         Telephone:   (310) 883-6400
    13 Facsimile:     (310) 883-6500
    14 JUDD D. LAUTER (290945)
       jlauter@cooley.com
    15 3175 Hanover Street
       Palo Alto, CA 94304-1130
    16 Telephone: (650) 843-5000
       Facsimile: (650) 849-7400
    17
       Attorneys for Defendant
    18 DISTRIBUTED CREATION, INC.
    19
    20                                 UNITED STATES DISTRICT COURT

    21                            CENTRAL DISTRICT OF CALIFORNIA

    22   JOSEPH A. BRANDSTETTER, an                         Case No. 2:19-cv-00184-SVW-AS
         individual,
    23                                                      JOINT STIPULATION OF
                          Plaintiff,                        DISMISSAL
    24
                v.                                          Complaint served: March 21, 2019
    25                                                      Trial: February 18, 2020
         DISTRIBUTED CREATION INC.,
    26   a Delaware corporation; and
         DOES 1 through 200, inclusive,
    27
                          Defendant.
    28
O
                                                       1.           JOINT STIPULATION OF DISMISSAL
Case 2:19-cv-00184-SVW-AS Document 31 Filed 09/16/19 Page 2 of 3 Page ID #:161



1             Plaintiff Joseph A. Brandstetter (“Plaintiff”) and Defendant Distributed Creation, Inc.
2    (“Defendant”), through their respective counsel of record, hereby STIPULATE AND
3    AGREE, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), that the entire action,
4    including all parties and all claims, be dismissed with prejudice, each party to bear his or its
5    own costs and fees.
6    Dated:        September 16, 2019             STRECKER LAW OFFICES
7
8                                                 /S/
                                                  Marc S. Strecker
9                                                 Attorneys for Plaintiff
                                                  Joseph A. Brandstetter
10
11   Dated:        September 16, 2019             COOLEY LLP
12
13                                                /S/
                                                  Brendan J. Hughes
14                                                John Paul Oleksiuk
                                                  Judd D. Lauter
15                                                Attorneys for Defendant
                                                  Distributed Creation Inc.
16
     Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer of this document attests that all
17
     other signatories concur in the document’s content and have authorized its filing.
18
19
20
21
22
23
24
25
26
27
28
                                                     2.           JOINT STIPULATION OF DISMISSAL
Case 2:19-cv-00184-SVW-AS Document 31 Filed 09/16/19 Page 3 of 3 Page ID #:162



1                         PROOF OF SERVICE BY ELECTRONIC MAIL
2    STATE OF CALIFORNIA)
     COUNTY OF ORANGE )
3
          I am employed in the County of Orange, State of California. I am over the age of 18
4    and not a party to the within action; my business address is 2600 Michelson Drive, Suite
     1700, Irvine, CA 92612. On September 16, 2019, I served the foregoing document described
5    as:
6       JOINT STIPULATION OF DISMISSAL
7    on the interested parties in this action as follows:
8    BY ELECTRONIC MAIL:
9    The parties have entered into an agreement for the electronic service of documents pursuant
     to FRCP 5(b)(2)(E). Pursuant to that agreement, I caused the document(s) listed above to be
10   emailed in PDF format to those listed below:
11    COOLEY LLP
      BRENDAN J. HUGHES (pro hac vice) bhughes@cooley.com
12    1299 Pennsylvania Avenue, NW, Suite 700
      Washington, DC 20004-2400
13    Telephone: (202) 842-7800
      Facsimile: (202) 842-7899
14
      JOHN PAUL OLEKSIUK (283396)
15    jpo@cooley.com
      1333 2nd Street
16    Suite 400
      Santa Monica, CA 90401
17    Telephone: (310) 883-6400
      Facsimile: (310) 883-6500
18
      JUDD D. LAUTER (290945)
19    jlauter@cooley.com
      3175 Hanover Street
20    Palo Alto, CA 94304-1130
      Telephone: (650) 843-5000
21    Facsimile: (650) 849-7400
22   Counsel for Defendant DISTRIBUTED CREATION, INC.
23        I declare under penalty of perjury of the laws of the State of California and the
     United States of America that the foregoing is true and correct. This declaration was
24   executed by me on September 16, 2019.
25
                                         _____________/s/ Marc S. Strecker_____________
26
                                                               Marc S. Strecker
27
28
                                                     3.       JOINT STIPULATION OF DISMISSAL
